Citation Nr: 0924432	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected bowel dysfunction.

2.  Whether the evaluation of the Veteran's service-connected 
residuals of prostate cancer with radiation cystitis and 
urinary frequency was properly reduced from 100 percent 
disabling to 40 percent disabling, effective August 1, 2005.

3.  Entitlement to service connection for atrial 
fibrillation, to include as secondary to service-connected 
residuals of prostate cancer.

4.  Entitlement to service connection for a psychiatric 
disability, including stress, to include as secondary to 
service-connected residuals of prostate cancer.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2002 and May 2005 rating decisions of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that in pertinent part 
granted service connection for prostate cancer, initially 
evaluated as 100 percent disabling then reduced to 40 percent 
disabling, and bowel dysfunction, evaluated as 30 percent 
disabling.  The RO also denied service connection for atrial 
fibrillation and stress.  The Veteran filed a timely appeal 
of these determinations to the Board.  

The issues of service connection for atrial fibrillation, to 
include as secondary to service-connected residuals of 
prostate cancer, and service connection for a psychiatric 
disability, including stress, to include as secondary to 
service-connected residuals of prostate cancer, are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


FINDINGS OF FACT

1.  The service-connected bowel dysfunction was initially 
assigned a 30 percent rating, which is the maximum rating 
authorized under Diagnostic Code 7319.  

2.  For the period from August 1, 2005, the Veteran's 
service-connected residuals of prostate cancer have not been 
productive of a malignancy and have not been shown to require 
the use of an appliance or the wearing of absorbent materials 
that must be changed more than 4 times per day.  




CONCLUSIONS OF LAW

1.  The service-connected bowel dysfunction is currently 
evaluated at the maximum 30 percent evaluation under 
Diagnostic Code 7319.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7319 (2008).

2.  The reduction of the disability evaluation for residuals 
of prostate cancer to 40 percent disabling, effective August 
1, 2005, was proper, and restoration of a 100 percent 
evaluation, or an otherwise higher evaluation after August 1, 
2005, is not warranted.  38 U.S.C.A. §§ 1155, 1159, 5103, 
5103A (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.951, 4.11a, 4.115; Diagnostic Codes 7527, 7528 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In the present case, the RO, in letters dated in May 2004, 
March 2006, and March 2009, provided the Veteran with the 
required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b) with respect to his bowel, heart, and psychiatric 
claims, including that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  And the Veteran was generally invited to send 
information or evidence to VA that may support his claims.  
In addition, the Veteran was advised of the basic law and 
regulations governing his claims, the basis for the decisions 
regarding his claims, and was also informed of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.

Here, the Board also observes that in Dingess v. Nicholson, 
the Court recently held that upon receipt of an application 
for service connection, VA is required to notify a claimant 
of what information and evidence will substantiate the 
elements of the claim for service connection, including that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
Veteran's claims for higher initial disability ratings for 
his service-connected residuals of prostate cancer and bowel 
dysfunction; and under the circumstances, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service private and VA medical records, and statements 
submitted by the Veteran in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

Rating Legal Criteria

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 
(2008).  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).

Initial Rating for Bowel Dysfunction

In this case, the Veteran's service-connected bowel 
dysfunction is currently evaluated as 30 percent disabling 
under Diagnostic Code 7319.  Diagnostic Code 7319 provides 
ratings for irritable colon syndrome (spastic colitis, mucous 
colitis, etc.).  Mild irritable colon syndrome, with 
disturbances of bowel function with occasional episodes of 
abdominal distress, is rated noncompensably (0 percent) 
disabling.  Moderate irritable colon syndrome, with frequent 
episodes of bowel disturbance with abdominal distress, is 
rated 10 percent disabling.  Severe irritable colon syndrome, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress, is rated 30 percent 
disabling.  38 C.F.R. 
§ 4.114.

As noted above, the Veteran is currently evaluated at 30 
percent under Diagnostic Code 7319, which is the maximum 
evaluation available under Diagnostic Code 7319; therefore, a 
higher initial schedular evaluation than 30 percent is not 
available for any period of initial rating appeal.  

Rating Residuals of Prostate Cancer

In a rating action sent to the Veteran in December 2002, the 
RO proposed reducing the rating for the Veteran's prostate 
cancer from 100 percent disabling to 40 percent disabling, 
likely based on the findings in a January 2002 report of his 
physician that there was no evidence of residual malignancy.  
In a March 2006 rating, the RO indicated that this rating 
action was no longer in the Veteran's file, but that the 
Veteran was properly informed with respect to the reduction 
in evaluation.  See 
38 C.F.R. § 3.105(e).   

In May 2004, the RO reduced the evaluation of the Veteran's 
service-connected prostate cancer from 100 percent to 40 
percent disabling effective August 1, 2005.  Based on the 
evidence in the Veteran's claims file, the Board finds that 
the RO complied with the procedures required under 38 C.F.R. 
§ 3.105 for reducing the veteran's disability rating.  38 
C.F.R. § 3.105(e).

Next, the Board will address whether VA has met its burden of 
proving that the reduction was warranted.  The Veteran's 100 
percent rating for prostate cancer was made effective on 
September 17, 2001, and continued in effect until August 1, 
2005.  Because the evaluation had not been in effect for five 
years or more, compliance with the provisions of 38 C.F.R. § 
3.344(a) and (b) is not required.  
38 C.F.R. § 3.344(c).  These provisions also do not apply to 
disabilities that have not become stabilized and are likely 
to improve.  Reexaminations reflecting improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

The Veteran's prostate cancer has been evaluated under 
Diagnostic Code 7528 relating to malignant neoplasms of the 
genitourinary system.  Under Diagnostic Code 7528, malignant 
neoplasms are evaluated as 100 percent disabling.  A Note to 
Diagnostic Code 7528 provides that, following the cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent local recurrence or metastasis is to be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b.  

Because the Veteran's prostate disability is not currently 
shown to be productive of malignancy, Diagnostic Code 7527 
includes other criteria for rating this disability.  Under 
Diagnostic Code 7527, prostate gland injuries, infections, 
hypertrophy, and postoperative residuals are to be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  For these reasons, the Board has considered 
ratings based on the predominant disability of voiding 
dysfunction, renal dysfunction, or urinary tract infection, 
to determine if higher ratings than 40 percent are warranted 
under either Diagnostic Code 7528 or 7527.  38 C.F.R. 
§ 4.115b. 

Here, the Board notes that diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these.  
The following sections provide descriptions of various levels 
of disability in each of these symptom areas.  Where 
diagnostic codes refer the decisionmaker to these specific 
areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Because 
the areas of dysfunction described below do not cover all 
symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  
38 C.F.R. § 4.115a. 

With respect to renal dysfunction:  Albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under Diagnostic Code 7101, warrant a noncompensable (no 
percent) rating.  Albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101, warrants a 30 percent rating.  
Constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101, warrants a 60 percent 
rating. Persistent edema and albuminuria with BUN 40 to 
80mg%; or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion, warrants an 80 percent rating.  
Requiring regular dialysis or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular, warrants a 100 
percent rating.  38 C.F.R. § 4.115a.  

With respect to voiding dysfunction: The particular voiding 
condition is to be rated as urine leakage, urinary frequency, 
or obstructed voiding.  Urine leakage (continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence) requiring the wearing 
of absorbent materials which must be changed less than 2 
times per day, warrants a 20 percent rating.  Requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, warrants a 40 percent rating.  Requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day, warrants a 
60 percent rating.  

With respect to urinary frequency:  Daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night, warrants a 10 percent rating.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night, warrants a 20 percent rating.  
Daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating.  

With respect to obstructed voiding:  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year, warrants a noncompensable 
(0 percent) rating.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of (1) Post void residuals 
greater than 150 cc, (2) Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec), (3) Recurrent urinary 
tract infections secondary to obstruction, (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months, 
warrants a 10 percent rating.  Urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.  

With respect to urinary tract infection:  Poor renal function 
is rated as renal dysfunction. Long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management, warrants a 10 percent rating.  
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management, warrants a 30 
percent rating.  

The competent evidence in this case regarding residuals of 
the Veteran's service-connected prostate cancer are set forth 
in several reports of his treating physicians.  In August 
2002, the Veteran was indicated to have urinary frequency, 
two to three hourly by day, and two to four times at night.  
He was indicated to have no hesitancy; his stream was noted 
to be strong and there was no dysuria or incontinence.  No 
urinary catheter or dilations were required.

In September 2002, the Veteran was noted to have problems 
with urinary obstructive symptoms and frequent bowel motions.  
In November 2002, the Veteran was noted to have bladder 
control problems.  He was prescribed medication.  A January 
2003 report noted the Veteran's frequent bowel movements even 
after hyperbaric treatment.  The Veteran was indicated to 
have bowel incontinence and radiation proctitis.  

An April 2003 treatment reported noted significant symptoms 
following radiotherapy for prostate cancer, including urinary 
frequency and urgency which resulted in the Veteran urinating 
at least 2 hourly by day and nocturia 3 or 4 times.  His 
symptoms were indicated to be partially helped with 
medication.  The Veteran was not indicated to have urinary 
incontinence, nor did he require catheterization.  The 
Veteran was also noted to have impotence and bowel 
dysfunction since his radiotherapy.  

A September 2003 treatment report noted significant urinary 
and bowel symptoms following the Veteran's radiation therapy 
for prostate cancer.  He was indicated to have urinary 
frequency of nocturia 4-5 times, and urgency and occasional 
stress urinary incontinence with a full bladder.  The Veteran 
was noted to have moderate urinary flow and was noted to be 
on medication for the condition.  The Veteran was also noted 
to have ongoing bowel dysfunction secondary to radiation 
treatment for his cancer.  

A May 2004 report noted that the Veteran developed radiation 
proctitis as a result of radiotherapy for his cancer.  
Treatment, including hyperbaric treatment, was instituted.  
Afterward, however, the Veteran was still noted to have bowel 
motions up to 12 times per day.  The Veteran was also noted 
to have bladder urgency.  At the time of the report, the 
Veteran did not report any incontinence.

As the evidence demonstrates, one area of applicable 
dysfunction is that of voiding.  As noted, in order to 
warrant a higher evaluation than 40 percent, the condition 
must require the use of an appliance or the wearing of 
absorbent materials that must be changed more than 4 times 
per day.  Here, the evidence does not serve to establish that 
the Veteran has worn absorbent materials.  

The service-connected disability can also be evaluated on the 
basis for urinary frequency.  A higher evaluation is not 
available for such manifestation, however, as the maximum 
rating available for symptoms of urinary frequency is 40 
percent.  

The evidence also does not indicate renal problems in this 
case.  In addition, a higher evaluation is also not available 
for urinary tract infections or obstructive voiding, as these 
provide for a maximum 30 percent evaluation each.  38 C.F.R. 
§ 4.115a.  For these reasons, the Board that the appeal for 
an initial evaluation in excess of 40 from August 1, 2005, 
for any period, must be denied.  

Extraschedular Consideration

These decisions are based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disabilities have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), that there is no showing that 
the Veteran's disabilities have necessitated frequent periods 
of hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial evaluation in excess of 30 percent for service-
connected bowel dysfunction is denied.

The reduction of the disability rating for prostate cancer 
effective August 1, 2005 was proper, and restoration of a 
disability rating in excess of 40 percent after August 1, 
2005 is denied. 


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims for service connection for atrial 
fibrillation and for a psychiatric disorder (including 
stress, and including as secondary to service-connected 
residuals of prostate cancer) must be remanded for further 
action.

In this case, the Board notes that the Veteran's post-service 
treatment records indicate that the Veteran has been found to 
have atrial fibrillation and ischemic heart disease.  In a 
May 2004 report of his physician, the Veteran was noted to 
have atrial fibrillation and LVF with onset of March 2003.  
He was also noted to have trigeminal neuralgia.  The 
physician wrote that the development of "this" was probably 
stress related and attributable to his ongoing symptoms 
following his prostate cancer.   The physician was not clear 
on whether the Veteran's atrial fibrillation or trigeminal 
neuralgia or both were attributable to his  residuals of 
prostate cancer.  

An additional January 2003 report indicated that the Veteran 
had a heart condition for the previous 10 years and that this 
condition required medication.  An April 2003 treatment note 
indicated that the Veteran had stable ischemic heart disease, 
but no evidence of heart failure.  And an additional June 
2003 treatment note indicated that the Veteran had a stable 
heart condition until March 2003 with acute onset of atrial 
fibrillation and mild LVF.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

Based on the foregoing, the Board concludes that a VA 
examination is warranted in order to determine whether the 
Veteran has a cardiovascular disability, to include atrial 
fibrillation, that is the result of his active service, or is 
secondary to or aggravated by his service-connected residuals 
of prostate cancer; and to determine whether the Veteran 
currently has a psychiatric disability, including the 
symptoms claimed as stress, and including as secondary to 
service-connected residuals of prostate cancer.  There has 
been no opinion rendered on the questions of whether the 
Veteran's symptoms claimed as stress are symptoms of a 
currently diagnosed psychiatric disorder and, if so, whether 
such psychiatric disorder is secondary to (caused or 
aggravated by) the service-connected residuals of prostate 
cancer.  These are the type of medical questions that VA 
examination is designed to answer.  
 
Accordingly, the issues of service connection for atrial 
fibrillation and service connection for a psychiatric 
disorder (including stress, and including as secondary to 
service-connected residuals of prostate cancer) are REMANDED 
for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination(s) to 
determine whether the Veteran has a 
cardiovascular disorder, to include 
atrial fibrillation, and a psychiatric 
disorder (claimed as stress), that are 
related service, or that is caused or 
aggravated by the service-connected 
residuals of prostate cancer.  All 
necessary special studies or tests should 
be accomplished.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The report of examination 
should contain a detailed account of all 
manifestations of any cardiovascular or 
psychiatric disability found to be 
present.  

If the examiner diagnoses the Veteran as 
having a cardiovascular disability, to 
include atrial fibrillation, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
Veteran's disability had its onset in 
service or within one year of service, or 
whether such disability is secondary to 
or aggravated by the Veteran's service-
connected residuals of prostate cancer.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

If the examiner diagnoses the Veteran as 
having a psychiatric disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the Veteran's psychiatric disorder 
is related to service or was caused or 
aggravated by the service-connected 
residuals of prostate cancer.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  After completion of the foregoing, 
the RO should again review the claims for 
service connection for atrial 
fibrillation and service connection for a 
psychiatric disorder (including stress, 
and including as secondary to service-
connected residuals of prostate cancer).  
If any determination remains adverse, he 
Veteran should be furnished a 
supplemental statement of the case, and 
should be given an opportunity to submit 
written or other argument in response 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


